NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                         File Name: 12a0007n.06

                                Nos. 10-5858/10-5859

                      UNITED STATES COURT OF APPEALS
                           FOR THE SIXTH CIRCUIT
                                                                    FILED
BRUCE K. SIDDLE AND SANDRA K.
SIDDLE, individually and as trustees of the                      Jan 05, 2012
Bruce K. Siddle and Sandra K. Siddle trusts,
                                                            LEONARD GREEN, Clerk
d ated J u l y 16, 2 0 0 3 , a n d PPCT
MANAGEMENT SYSTEMS, INC.,

      Plaintiffs,

v.

DOCTOR R. CRANTS, JR., DOCTOR R.
CRANTS, III, LINDA COOPER, GEORGE V.
CRAWFORD, III, LEE F. BOOTH, and ROY
W. OAKS,

      Defendants.                              ON APPEAL FROM THE UNITED
                                               STATES DISTRICT COURT FOR THE
                                               MIDDLE DISTRICT OF TENNESSEE

BRUCE K. SIDDLE AND SANDRA K.
SIDDLE, individually and as trustees of the
Bruce K. Siddle and Sandra K. Siddle trusts,
d a t e d J u l y 16, 2003, an d PPC T
MANAGEMENT SYSTEMS, INC.,

      Plaintiffs,

v.

CONNECTGOV, INC., et al.,

      Defendants.

                                        /
                                      Nos. 10-5858/10-5859


BEFORE:        MERRITT, CLAY, and SUTTON, Circuit Judges.

       PER CURIAM. In these cases consolidated for appeal, Plaintiffs Bruce K. Siddle, Sandra

K. Siddle, individually and as trustees of the Bruce K. Siddle and Sandra K. Siddle Trusts, and PPCT

Management Systems, Inc. (“PPCT”), appeal orders granting summary judgment in favor of

Defendants in both actions.

       These cases arise out of a business partnership gone awry. In a 2001 joint venture, Plaintiff

Bruce Siddle agreed to make PPCT, his security management training firm, a wholly-owned

subsidiary of Homeland Security Corporation (“HSC”), a business owned by Defendant Doctor R.

Crants, Jr.   The agreement aimed to allow HSC to compete for a large contract from the

Transportation Security Agency. In exchange, Siddle took a one-quarter ownership share of HSC

and became a member of HSC’s board of directors. According to Plaintiffs, the venture soured when

Siddle discovered that Crants and his son had carried out various forms of fraud between October

2001 and October 2006.

       Amid disagreements among the parties and growing turmoil within HSC, the relevant parties,

including the Siddles and the Crants, executed two agreements that led to Crants’ departure from

HSC. The two agreements, including the April 2006 “Mutual Release and Settlement Agreement”

and the October 2006 “Stock Purchase Agreement,” contained clauses in which Siddle and related

parties released Crants, HSC, and related parties from any and all claims. After entering into both

agreements, Siddle challenged their legal validity, giving rise to these suits. Plaintiffs asserted

several state-law claims and various claims under the Securities Exchange Act of 1934, § 10(b), 15



                                                 2
                                       Nos. 10-5858/10-5859

U.S.C. § 78j, 17 C.F.R. § 240.10b–5, and the Racketeer Influenced and Corrupt Organizations Act,

18 U.S.C. § 1962, providing the district court with jurisdiction. See 28 U.S.C. § 1331.

        In opinions dated January 25, 2010, and June 22, 2010, the district court concluded that the

agreements were valid and applied to all plaintiffs and defendants in these cases. See Siddle v.

Crants, No. 3:09-0175, 2010 WL 424906 (M.D. Tenn. Jan. 25, 2010); Siddle v. Crants, Nos. 3:09-

0175, 3:09-1137, 2010 WL 2570145 (M.D. Tenn. June 22, 2010). After hearing oral argument and

thoroughly reviewing the record, the parties’ briefs, and the applicable law, we determine that the

two cases on appeal before us were correctly decided by the district court in the district court’s well-

written opinions and that a panel opinion of this Court would serve no jurisprudential purpose. We

therefore adopt the reasoning of the district court and AFFIRM on the basis of the district court’s

well-reasoned opinions.

        IT IS SO ORDERED.




                                                   3